 1 McGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-MJ-00018-KJN

12                                Plaintiff,             STIPULATION AND [PROPOSED] ORDER
                                                         CONTINUING PRELIMINARY HEARING AND
13                          v.                           EXCLUDING TIME

14   ARLENE-ANELA KEKO OLANI,

15
                                  Defendant.
16

17

18          IT IS HEREBY STIPULATED by and between Assistant United States Attorney Jason Hitt,

19 counsel for the plaintiff United States of America, and defendant Arlene-Anela Keko Olani, by and

20 through her counsel Candice Fields, Esq., that good cause exists to extend the preliminary hearing

21 currently set for April 1, 2020, at 2:00 p.m. to May 28, 2020, pursuant to Rule 5.1(d) of the Federal Rule

22 of Criminal Procedure, and that time should be excluded from the Speedy Trial Act. This stipulation is

23 made pursuant to the findings made by this Court in this District’s General Order Numbers 611 and 612.

24          On March 17, 2020, this Court issued General Order 611, which suspends all jury trials in the

25 Eastern District of California scheduled to commence before May 1, 2020. This General Order was

26 entered to address public health concerns related to COVID-19. On March 18, 2020, this Court issued

27 General Order 612, which closed all courthouses of the United States District Court for the Eastern

28 District of California shall be closed to the public and limited access to a narrow class of authorized


      STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                         1
      PRELIMINARY HEARING AND EXCLUDING TIME
 1 persons.

 2           Although General Order 611 addresses the district-wide health concern, the Supreme Court has

 3 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 4 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 5 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 6 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 7 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 8 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

 9 orally or in writing”).

10           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

11 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

12 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

13 justice served by taking such action outweigh the best interest of the public and the defendant in a

14 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

15 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

16 served by the granting of such continuance outweigh the best interests of the public and the defendant in

17 a speedy trial.” Id.

18           General Order 611 excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

19 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

20 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

21 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

22 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

23 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

24 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

25 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

26 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

27           In light of the societal context created by the foregoing, this Court should consider the following

28 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-


       STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                            2
       PRELIMINARY HEARING AND EXCLUDING TIME
 1 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

 2 for the preliminary hearing date of May 28, 2020. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir.

 3 2010) (noting any pretrial continuance must be “specifically limited in time”).

 4                                 STIPULATION TO PROPOSED FINDINGS

 5          1.      By previous order, this matter was set for a preliminary hearing on April 1, 2020. Docket

 6 No. 3. The defendant is out of custody on conditions of release. Docket No. 5.

 7          2.      By this stipulation, the parties now move to continue the preliminary hearing to May 28,

 8 2020, and to exclude time between April 1, 2020, and May 28, 2020, under Local Code T4.

 9                  a)       The United States will be producing written reports, lab reports, audio recordings,

10 and other items of evidence shortly.

11                  b)       The additional time between April 1, 2020, and May 28, 2020, will provide

12 counsel for the defendant time to review the discovery, conduct investigation and research related to the

13 charges, prepare pretrial motions, and prepare for a future trial.

14                  c)       The United States believes that failure to grant the above-requested continuance

15 would deny the defendant the reasonable time necessary for effective preparation, taking into account

16 the exercise of due diligence.

17                  d)       In addition to the public health concerns cited by General Order 611 and

18 presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in this case

19 because the following factors are present.

20                          A preliminary hearing on April 1, 2020, would require the defendant to board a

21                           flight from the District of Hawaii, where she resides, to the Eastern District of

22                           California. To the extent a flight is available at this time, taking such a flight

23                           would create a high-risk environment for the defendant to be exposed to COVID-

24                           19.

25                          Counsel or other relevant individuals have been encouraged to telework and

26                           minimize personal contact to the greatest extent possible. It will be difficult to

27                           avoid personal contact should the hearing proceed in this case because of the large

28                           amount of personnel required to conduct a preliminary hearing in this case,


      STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                            3
      PRELIMINARY HEARING AND EXCLUDING TIME
 1                         including Court staff, deputies from the United States Marshals Service, and the

 2                         lawyers who need to appear in this case.

 3                  e)     Based on the above-stated findings, the ends of justice served by continuing the

 4 case as requested outweigh the interest of the public and the defendant in a trial within the original date

 5 prescribed by the Speedy Trial Act.

 6                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7 et seq., within which trial must commence, the time period of April 1, 2020, to May 28, 2020, inclusive,

 8 is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results

 9 from a continuance granted by the Court at defendant’s request on the basis of the Court’s finding that

10 the ends of justice served by taking such action outweigh the best interest of the public and the

11 defendants in a speedy trial.

12          Nothing in this stipulation and proposed order should preclude a finding that other provisions of

13 the Speedy Trial Act dictate that additional time periods are excludable from the period within which a

14 trial must commence.

15          The parties further stipulate that the ends of justice are served by the Court excluding time from

16 April 1, 2020, to May 28, 2020, so that counsel for the defendant may have reasonable time necessary

17 for effective preparation, taking into account the exercise of due diligence. 18 U.S.C.

18 § 3161(h)(7)(B)(iv). Specifically, the defense agrees that it needs time to review discovery and

19 effectively evaluate the posture of the case, and conduct investigation into any possible defenses she

20 may have to the charges. Id. For these reasons, the defendant, defense counsel, and the government

21 stipulate and agree that the ends of justice outweigh the best interest of the public and the defendant in a

22 speedy trial. 18 U.S.C. § 3161(h)(7)(A); Local Code T4.

23

24 DATED: March 23, 2020                                                 /s/Jason Hitt
                                                                         JASON HITT
25                                                                       Assistant U.S. Attorney
26 DATED: March 23, 2020                                                 /s/Jason Hitt for Ms. Fields
                                                                         CANDICE FIELDS, ESQ.
27                                                                       Counsel for defendant
                                                                         Authorized to sign for Ms. Fields
28                                                                       on March 23, 2020


      STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                         4
      PRELIMINARY HEARING AND EXCLUDING TIME
 1                                                  O R D E R

 2          Based upon the representations by counsel and the stipulation of the parties, IT IS HEREBY

 3 ORDERED that:

 4          1.      The Court finds good cause to extend the Preliminary Hearing in United States v. Keko

 5 Olani, Case No. 2:20-mj-00018-KJN, from April 1, 2020, to May 28, 2020, at 2:00 p.m. pursuant to

 6 Federal Rule of Criminal Procedure 5.1(d); and

 7          2.      Based upon the representations and stipulation of the parties, the court finds that the time

 8 exclusion under 18 U.S.C. § 3161(h)(7)(A) and Local Code T4 applies and the ends of justice outweigh

 9 the interest of the public and the defendant in a speedy trial based upon the factors set forth in 18 U.S.C.

10 § 3161(h)(7)(B)(iv). Accordingly, time under the Speedy Trial Act shall be excluded up to and

11 including May 28, 2020.

12
            IT IS SO ORDERED.
13

14 DATE: March 23, 2020.                                          ______________________________
                                                                  EDMUND F. BRENNAN
15                                                                UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                          5
      PRELIMINARY HEARING AND EXCLUDING TIME
